Citation Nr: 0420248	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for fibromyalgia due to 
undiagnosed illness.

2. Entitlement to service connection for shrinking in height 
from 71 inches to 67 1/2 inches due to undiagnosed illness.

3. Entitlement to service connection for lumbar spine 
disorder with instability of the legs due to undiagnosed 
illness.

4. Entitlement to service connection for musculoskeletal 
chest pain.

5. Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

6. Entitlement to service connection for duodenal ulcer, 
claimed as bloody stools, diarrhea, constipation, 
gastroesophageal reflux disease, bowel incontinence, and 
irritable bowel syndrome due to undiagnosed illness.

7. Entitlement to service connection for loss of bladder 
control due to undiagnosed illness.

8. Entitlement to service connection for itching, hives, and 
rash due to undiagnosed illness.

9. Entitlement to service connection for headaches due to 
undiagnosed illness.

10. Entitlement to service connection for partial complex 
seizures, blackouts, photophobia and lightheadedness due to 
undiagnosed illness.

11. Entitlement to service connection for major depression, 
agitation, forgetfulness, and borderline violence due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active duty from December 1990 to May 1991.  
He served in the Southwest Asia Theatre of Operations during 
the Persian Gulf War from January to May 1991.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The case was remanded by the Board of 
Veterans' Appeals (Board) in March 1999 and December 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has generally required strict adherence to the 
notice requirements of the VCAA.  See e.g. Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004)

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claims on 
appeal.  In January 2002, the RO sent the veteran a VCAA 
notice letter, but this notice letter did not specify the 
evidence needed to substantiate the claims, or fully discuss 
what evidence the veteran was responsible for obtaining and 
what evidence VA would undertake to obtain.  The RO has not 
provided the veteran with a VCAA notice with regard to the 
claims for service connection for disorders due to 
undiagnosed illness that are currently on appeal.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to the claims on appeal.

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for disabilities due to undiagnosed 
illness currently on appeal.  If the 
benefits sought continue to be denied the 
RO should issue a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



